***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         JOHNNY DUPIGNEY v. COMMISSIONER
                 OF CORRECTION
                    (AC 39519)
               DiPentima, C. J., and Elgo and Pellegrino, Js.

                                  Syllabus

The petitioner, who had been convicted of the crimes of murder, carrying
   a pistol without a permit and criminal possession of a pistol or revolver
   in connection with the shooting death of the victim, sought a writ of
   habeas corpus. He claimed, inter alia, that his trial counsel had provided
   ineffective assistance by failing to prepare adequately for trial by not
   visiting the crime scene in person and not preparing O, an investigator
   for the defense, for trial, and that had counsel prepared adequately, the
   credibility of an eyewitness, D, could have been undermined. At the
   petitioner’s criminal trial, the state had presented the testimony of three
   eyewitnesses, D, W and P, who all identified the petitioner as the shooter.
   The habeas court rendered judgment denying the habeas petition, con-
   cluding that the petitioner was not prejudice by his trial counsel’s alleged
   deficient performance because he failed to prove, by a preponderance
   of the evidence, that there existed a reasonable probability that, but for
   his trial counsel’s alleged unprofessional errors, the result of the trial
   would have been different. In reaching its decision, the court emphasized
   the importance of P’s testimony at the criminal trial, stating that none
   of the petitioner’s allegations of deficient performance diminished the
   devastating impact of P’s recitation of the events and largely untarnished
   identification of the petitioner as the victim’s shooter. Thereafter, on
   the granting of certification, the petitioner appealed to this court. Held
   that the habeas court properly concluded that the petitioner was not
   prejudiced by his trial counsel’s performance, as there was not a reason-
   able probability that the alleged inadequate preparation by trial counsel
   would have altered the jury’s verdict; the petitioner failed to satisfy his
   burden of showing that the result of the trial would have been different
   if his trial counsel had prepared for trial by visiting the crime scene and
   instructing O to take certain photographs of the scene that could have
   called into question D’s version of events, thereby undermining his
   credibility, as the petitioner failed to demonstrate how doing so would
   have created a substantial likelihood that the result would have been
   different, particularly in light of the fact that state’s evidence against
   the petitioner was strong and the jury heard testimony from two corrobo-
   rating witness, P and W, which was unaffected by the petitioner’s appeal.
             Argued May 24—officially released July 31, 2018

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Sferrazza, J.; judgment
denying the petition, from which the petitioner, on the
granting of certification, appealed to this court.
Affirmed.
  Megan L. Wade, assigned counsel, with whom were
Emily Graner Sexton, assigned counsel, and, on the
brief, James P. Sexton, assigned counsel, for the appel-
lant (petitioner).
  Kathryn W. Bare, assistant state’s attorney, with
whom, on the brief, were Patrick Griffin, state’s attor-
ney, and Rebecca Barry, assistant state’s attorney, for
the appellee (respondent).
                          Opinion

   ELGO, J. The petitioner, Johnny Dupigney, appeals
from the judgment of the habeas court denying his
amended petition for a writ of habeas corpus. In this
certified appeal, the petitioner claims that the habeas
court improperly rejected his claim of ineffective assis-
tance of counsel. We affirm the judgment of the
habeas court.
   The following facts and procedural history are rele-
vant to our resolution of the petitioner’s appeal. ‘‘Morris
Lewis, the victim, and Herbert Dupigney, the [petition-
er’s] brother, were partners in an illegal drug selling
enterprise in New Haven. The drug sales were con-
ducted primarily at 304 Winthrop Avenue. Other mem-
bers of the operation included Nick Padmore, an
individual known to the [witnesses] in the trial only as
‘Ebony’ and Eric Raven. In December, 1994, following
the victim’s incarceration, the [petitioner] moved from
Boston to New Haven to assist his brother in the drug
operation. The [petitioner] also enlisted an acquain-
tance from Boston, Derrick D’Abreau, to help with the
drug sales. D’Abreau moved to New Haven in the begin-
ning of January, 1995.
   ‘‘The victim was released from jail on January 23,
1995. That day, the victim telephoned Herbert Dupigney
at the home of Carlotta [Grinnan]. [Grinnan] overheard
the [petitioner] tell his brother that the victim ‘was not
going to get a . . . thing.’
   ‘‘On January 24, 1995, at about 9:30 p.m., the victim
met with the [petitioner], the [petitioner’s] brother, Her-
bert Dupigney, D’Abreau, Padmore, Raven and ‘Ebony’
at 304 Winthrop Avenue. Upon his arrival at the building,
the victim told everybody to leave because that was his
location to sell drugs. As the argument escalated, the
victim slapped the [petitioner] and threw a chair at him.
The victim then broke a bottle and attempted to attack
the [petitioner]. D’Abreau and Raven retreated to a tur-
quoise Dodge Neon. The victim then started swiping
the bottle at the occupants of the vehicle through one
of its open windows. While Herbert Dupigney attempted
to calm the victim and get him away from the car, the
[petitioner] inquired if anybody had a gun. In response,
D’Abreau gave the [petitioner] a .380 caliber pistol. The
[petitioner] then pointed the gun at the victim and told
him to back off.
  ‘‘Herbert Dupigney and the [petitioner] then entered
the turquoise Dodge Neon and left the scene. The group
proceeded to [Raven’s] apartment at 202 Sherman Ave-
nue. The [petitioner] was visibly upset, and stated that
the victim was getting on his nerves and that he was
going to kill him. After a few minutes, the [petitioner]
and his brother left.
  ‘‘The [petitioner] and his brother rejoined [Raven]
one hour later. Between 11:15 p.m. and 11:30 p.m., all
four individuals proceeded to 300 Winthrop Avenue,
where the drug operation had rented a fourth floor
room facing Winthrop Avenue. At that time, the victim
was playing dice with Padmore and ‘Ebony’ in front of
304 Winthrop Avenue. Herbert Dupigney went down to
the street to try to smooth things over with the victim.
It was understood that if the attempt at reconciliation
was unsuccessful, then the victim would be shot. The
[petitioner], [Raven] and D’Abreau observed the scene
from the apartment’s window. After a few minutes of
conversation between the parties and with no overt
indication that an accord had been reached, the victim,
Padmore and ‘Ebony’ walked off in the direction of
Edgewood Avenue. Herbert Dupigney called out to
‘Ebony.’ After ‘Ebony’ started to return, the [petitioner]
and [Raven] abruptly left the apartment.
   ‘‘As the victim and Padmore approached the corner of
Winthrop Avenue and Edgewood Avenue, the turquoise
Dodge Neon approached them. The [petitioner] exited
the vehicle and fired several shots at the victim. A brief
struggle ensued, after which the [petitioner] fired more
shots at the victim. The victim died of his wounds
shortly thereafter.’’ State v. Dupigney, 78 Conn. App.
111, 112–14, 826 A.2d 241, cert. denied, 266 Conn. 919,
837 A.2d 801 (2003).
   At the petitioner’s criminal trial, the state presented
the testimony of three eyewitnesses: D’Abreau, Aisha
Wilson, and Padmore. ‘‘D’Abreau testified that he was
an eyewitness to the murder. He observed the shooting
from the fourth floor windows of the apartment building
at 300 Winthrop [Avenue] and was able to identify the
[petitioner] as the assailant on the basis of the clothing
that the [petitioner] was wearing at the time of the
murder. In addition to his personal observation,
D’Abreau testified that the dispute over drug dealing
had been discussed previously and that if the disagree-
ments could not be resolved, the [petitioner] was going
to shoot the victim.’’ Id., 121.
  In her testimony, ‘‘Wilson identified the [petitioner]
as the one who had argued with and later shot the
victim. On direct examination, Wilson testified that at
approximately 9:30 on the evening of January 24, 1995,
she witnessed the victim and three other people
engaged in an argument outside her building. Wilson
was able to identify two of these people as Herbert
Dupigney and an individual known to her only as
‘Ebony.’ . . . Her aunt told her that the third individual
was Herbert Dupigney’s brother.
  ‘‘The victim was yelling at the [petitioner], ‘Just shoot
me, just shoot me.’ As the argument progressed, the
victim broke a bottle and kicked over a chair. The victim
then went after the [petitioner] with the broken bottle.
Thereafter, the [petitioner] and his brother entered a
turquoise colored car, while ‘Ebony’ remained behind
trying to calm the victim.
  ‘‘Later that same evening, at approximately 11:15
p.m., Wilson heard someone outside her apartment yell-
ing, ‘Help, help. Fire, fire.’ When she looked out of the
window, she saw the victim bleeding and walking in
the middle of the street. That same turquoise colored
car in which the [petitioner] and his brother previously
had departed then returned. The individual that had
been identified as Herbert Dupigney’s brother, and
whom she identified as the [petitioner], exited the car
and shot the victim.’’ Id., 115–16.
   ‘‘Padmore contacted the New Haven police shortly
after the murder, claiming to have information regard-
ing the crime. The police interviewed him on February
1, 1995. At that time, he provided the police with a
taped statement identifying the [petitioner] as the assail-
ant. He also identified the [petitioner] as the shooter
from a photographic array and signed the [petitioner’s]
photograph. Both the taped statement and the photo-
graph were admitted into evidence under State v.
Whelan, 200 Conn. 743, 753, 513 A.2d 86, cert. denied,
479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986).’’
(Footnote omitted.) Id., 120–21.
   ‘‘The [petitioner] was charged with one count of mur-
der in violation of [General Statutes] § 53a-54a, one
count of carrying a pistol without a permit in violation
of [General Statutes] § 29-35 and one count of criminal
possession of a pistol or revolver in violation of [General
Statutes] § 53a-217c. . . . All of the counts were tried
concurrently.1 On March 31, 2000, the [petitioner] was
found guilty on all three counts and later was sentenced
to a total effective sentence of seventy years incarcera-
tion.’’ (Footnote added.) Id., 114–15. The petitioner’s
conviction was affirmed on direct appeal. Id., 125.
  Following two unsuccessful actions that concerned
DNA evidence; see State v. Dupigney, 309 Conn. 567,
586, 72 A.3d 1009 (2013); State v. Dupigney, 295 Conn.
50, 74, 988 A.2d 851 (2010); the petitioner commenced
the present habeas action. His February 8, 2016
amended petition for a writ of habeas corpus contained
eight counts alleging, in relevant part, ineffective assis-
tance of trial counsel.
   Following a trial, the habeas court denied the
amended petition for a writ of habeas corpus. In its
memorandum of decision, the court disposed of the
ineffective assistance of trial counsel claim relevant to
this appeal under the prejudice prong of Strickland v.
Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984), concluding that the petitioner had ‘‘failed
to prove, by a preponderance of the evidence, that there
exists a reasonable likelihood that, but for the profes-
sional representation alleged, the outcome of the peti-
tioner’s criminal trial would have been different.’’ The
court subsequently granted the petition for certification
to appeal, and this appeal followed.2 In this appeal,
the sole issue is whether the petitioner was denied
his constitutional right to the effective assistance of
trial counsel.3
   As a preliminary matter, we set forth the standard
of review and relevant principles of law that govern our
analysis of the petitioner’s appeal. ‘‘It is well established
that [t]he habeas court is afforded broad discretion in
making its factual findings, and those findings will not
be disturbed unless they are clearly erroneous. . . .
Historical facts constitute a recital of external events
and the credibility of their narrators. . . . Accordingly,
[t]he habeas [court], as the trier of facts, is the sole
arbiter of the credibility of witnesses and the weight
to be given to their testimony. . . . The application of
the habeas court’s factual findings to the pertinent legal
standard, however, presents a mixed question of law
and fact, which is subject to plenary review.’’ (Internal
quotation marks omitted.) Skakel v. Commissioner of
Correction, 329 Conn. 1, 40–41,           A.3d       (2018).
   ‘‘To determine whether a [petitioner] is entitled to a
new trial due to a breakdown in the adversarial process
caused by counsel’s inadequate representation, we
apply the familiar two part test adopted by the court
in Strickland. A [petitioner’s] claim that counsel’s assis-
tance was so defective as to require reversal of a convic-
tion . . . has two components. First, the [petitioner]
must show that counsel’s performance was deficient.
This requires [a] showing that counsel made errors so
serious that counsel was not functioning as the counsel
guaranteed the [petitioner] by the [s]ixth [a]mendment.
Second, the [petitioner] must show that the deficient
performance prejudiced [him]. This requires [a] show-
ing that counsel’s errors were so serious as to deprive
the [petitioner] of a fair trial, a trial whose result is
reliable.’’ (Internal quotation marks omitted.) Id., 30.
   ‘‘When defense counsel’s performance fails the [first
prong of Strickland], a new trial is required if there
exists a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding
would have been different. . . . The question, there-
fore, is whether there is a reasonable probability that,
absent the errors, the [fact finder] would have had a
reasonable doubt respecting guilt. . . . A reasonable
probability is a probability sufficient to undermine con-
fidence in the outcome.’’ (Citations omitted; internal
quotation marks omitted.) Id., 38.
    ‘‘In assessing prejudice under Strickland, the ques-
tion is not whether a court can be certain counsel’s
performance had no effect on the outcome or whether
it is possible a reasonable doubt might have been estab-
lished if counsel acted differently. . . . Instead,
Strickland asks whether it is reasonably likely the result
would have been different. . . . The likelihood of a
different result must be substantial, not just conceiv-
able.’’ (Internal quotation marks omitted.) Id., 40.
   We do not address the performance prong of Strick-
land on appeal because the habeas court did not
address the performance of the petitioner’s counsel,
nor was the habeas court required to do so. ‘‘[A] court
need not determine whether counsel’s performance was
deficient before examining the prejudice suffered by
the [petitioner] as a result of the alleged deficiencies.
. . . If it is easier to dispose of an ineffective claim on
the ground of lack of sufficient prejudice . . . that
course should be followed.’’ (Internal quotation marks
omitted.) Mahon v. Commissioner of Correction, 157
Conn. App. 246, 247–48 n.1, 116 A.3d 331, cert. denied,
317 Conn. 917, 117 A.3d 855 (2015).
  On appeal, the petitioner contends that the habeas
court improperly concluded that his trial counsel’s per-
formance did not prejudice him. He claims that his trial
counsel was ineffective in failing to prepare adequately
for trial by (1) not visiting the crime scene or investigat-
ing the crime scene in person4 and (2) not preparing
the defense’s investigator, Michael O’Donnell, for trial.
Specifically, the petitioner argues that, had his trial
counsel visited the crime scene, he would have been
able to instruct O’Donnell to take photographs to dem-
onstrate ‘‘that D’Abreau could not possibly have seen
the murder from the fourth floor apartment as he
claimed . . . .’’5 He also argues that had trial counsel
properly examined O’Donnell, he would have further
undermined D’Abreau’s credibility ‘‘by challenging
D’Abreau’s version of events.’’ Finally, the petitioner
argues that had trial counsel properly prepared O’Don-
nell for cross-examination, O’Donnell ‘‘would have
come across as a more credible witness.’’
  The crux of the petitioner’s argument is that he was
prejudiced by his trial counsel’s performance because,
had his trial counsel adequately prepared for trial,
D’Abreau’s credibility ‘‘could have been diminished, and
had the jury not credited D’Abreau’s testimony, the
state’s case would have been exceedingly weak.’’ The
respondent, the Commissioner of Correction, argues
that the habeas court correctly concluded that trial
counsel’s alleged errors ‘‘were inconsequential to the
verdict because the state’s case against the petitioner
was overwhelming.’’ We agree with the respondent.
   In its memorandum of decision, the habeas court
emphasized the importance of Padmore’s testimony at
the underlying criminal trial. It stated: ‘‘Because of
Padmore’s largely untarnished identification of the peti-
tioner as the victim’s assailant and the blue Neon as
the vehicle from which that assailant exited and the
antagonism between the victim and the Dupigneys over
drug turf, there is no reasonable probability that the
alleged deficiencies by [trial counsel] affected the jury’s
verdict in this case. The conjunction of that evidence
with the confirmatory testimony of Wilson and
D’Abreau was helpful to proving the petitioner’s guilt
beyond a reasonable doubt but not essential to that
end. Instead, it was Padmore’s statement that endowed
the testimony of Wilson and D’Abreau with credence.’’
The court concluded that ‘‘[n]one of the petitioner’s
allegations of poor representation by [trial counsel]
diminish the devastating impact of Padmore’s recitation
of events.’’
   We conclude that the petitioner has not satisfied his
burden of showing a reasonable probability that had
trial counsel prepared for trial by visiting the crime
scene or preparing O’Donnell, the jury would have had
a reasonable doubt with respect to the petitioner’s guilt.
The petitioner fails to show how undermining the credi-
bility of one particular witness, D’Abreau, would have
made it reasonably likely that the result would have
been different.
   ‘‘[T]he strength of the state’s case is a significant
factor in determining whether an alleged error caused
prejudice to the petitioner.’’ Griffin v. Commissioner
of Correction, 98 Conn. App. 361, 367, 909 A.2d 60
(2006). Our Supreme Court, in its decision denying a
prior action brought by the petitioner regarding DNA
evidence, noted that there was ‘‘strong evidence . . .
identifying the petitioner as the shooter.’’ State v. Dupi-
gney, supra, 295 Conn. 72. Further, in its decision deny-
ing the petitioner’s second action regarding DNA
evidence, our Supreme Court stated that its previous
characterization of the state’s evidence against the peti-
tioner as ‘‘ ‘strong’ . . . may have been an understate-
ment.’’ (Citation omitted.) State v. Dupigney, supra,
309 Conn. 584.
  The petitioner relies on Gaines v. Commissioner of
Correction, 306 Conn. 664, 51 A.3d 948 (2012), and Dieu-
donne v. Commissioner of Correction, 141 Conn. App.
151, 60 A.3d 385 (2013), appeal dismissed, 316 Conn.
474, 112 A.3d 157 (2015), to support the proposition
that a failure to investigate that results in the state’s
evidence being left largely uncontested is prejudicial
when it leaves the jury without a plausible alternative
to the state’s witnesses’ descriptions of the events. The
petitioner’s reliance on these cases is misplaced. In
Gaines, trial counsel’s failure to investigate deprived
the petitioner of an alibi witness. Gaines v. Commis-
sioner of Correction, supra, 692. In Dieudonne, trial
counsel failed to investigate and call an eyewitness who
corroborated the petitioner’s version of events. Dieu-
donne v. Commissioner of Correction, supra, 162. In
the present case, however, the petitioner is contending
that his trial counsel’s failure to investigate led to the
deficient preparation of O’Donnell, who was not a wit-
ness to the events. He argues that proper investigation
and preparation of O’Donnell would not have left
D’Abreau’s eyewitness testimony largely unchallenged.
We disagree.
   First, D’Abreau’s testimony was not left uncontested
at trial. Trial counsel elicited evidence that D’Abreau
had received a grant of immunity from the state in
exchange for his testimony, that he was a convicted
felon, and that he had initially lied to the police about
his whereabouts during the murder. D’Abreau testified
that he witnessed both the first shooting and the second
shooting. Although the petitioner argues that D’Abreau
could not have physically observed the first shooting,
it is not contested that D’Abreau physically could have
witnessed the second shooting. Furthermore, trial coun-
sel did bring evidence before the jury that it was physi-
cally impossible for D’Abreau to have witnessed the
first shooting.6
   Second, the petitioner fails to show how the jury
would have had a plausible alternative to D’Abreau’s
description of the events but for trial counsel’s perfor-
mance. Even if trial counsel had been able to undermine
the credibility of D’Abreau’s testimony regarding his
observance of the first shooting, and even if that led
the jury to put less weight on D’Abreau’s testimony
regarding his observance of the second shooting, the
jury also heard the testimony of two corroborating wit-
nesses that together accounted for both shootings.7 As
the habeas court succinctly concluded: ‘‘D’Abreau sup-
plemented Padmore’s recollection by testifying that the
Dupigneys coordinated the killing of the victim before-
hand and confirmed Padmore’s version of the initial
attack by the petitioner [where the petitioner fired the
first series of gunshots at the victim]. . . . Wilson, a
neutral witness, corroborated D’Abreau’s statements
regarding the second series of shots fired by the peti-
tioner at the victim.’’
   We reiterate that, under the prejudice prong of Strick-
land, ‘‘[t]he likelihood of a different result must be
substantial, not just conceivable.’’ (Emphasis added;
internal quotation marks omitted.) Skakel v. Commis-
sioner of Correction, supra, 329 Conn. 40. Calling into
question D’Abreau’s version of events does not create
a substantial likelihood that the result would have been
different. It is unlikely that any additional preparation
by trial counsel would have swayed the jury to disbe-
lieve the whole of D’Abreau’s testimony, in addition
to the testimony of Wilson and Padmore, which is unaf-
fected by the petitioner’s appeal.
   We conclude that there is not a reasonable probability
that the claimed inadequate preparation by trial counsel
would have altered the jury’s verdict; the petitioner has
failed to undermine our confidence in the outcome.
Accordingly, the habeas court properly concluded that
the petitioner was not prejudiced by his trial coun-
sel’s performance.
  The judgment is affirmed.
  In this opinion the other judges concurred.
   1
     ‘‘The [petitioner] pleaded not guilty to all three counts and elected to
be tried to the jury on the charges of murder and carrying a pistol without
a permit, and to the court on the remaining charge.’’ State v. Dupigney,
supra, 78 Conn. App. 114.
   2
     On June 2, 2017, the petitioner filed a motion for articulation with the
habeas court, in which he asked the court ‘‘to articulate the factual and
legal grounds for denying the petitioner’s claims in [various subsections of
the ineffective assistance of trial counsel claim] of the petition.’’ By order
dated June 7, 2017, the habeas court granted the request in part and further
articulated one subsection of the ineffective assistance of trial counsel claim
not relevant on appeal. On June 22, 2017, the petitioner filed a motion for
review with this court, in which he sought further articulation. By order
dated July 26, 2017, this court granted review but denied the relief requested.
   3
     In his amended petition for a writ of habeas corpus, the petitioner raised
sixteen subsections to his ineffective assistance of trial counsel claim. On
appeal, the petitioner raises only one such claim, which relates to his trial
counsel’s investigation of the case and preparation of defense investigator
Michael O’Donnell.
   4
     On appeal, the respondent, the Commissioner of Correction, argues that
the petitioner cannot prevail in his claim based on his trial counsel’s failure
to visit the crime scene because it was not properly pleaded before the
habeas court and the habeas court did not rule on the issue, making it
unreviewable by this court. We need not address the merits of this contention
in light of our conclusion that the petitioner fails to satisfy the prejudice
prong of Strickland.
   5
     At trial, O’Donnell testified that he was not able to see the location
of the first shooting from any window within the fourth floor apartment.
O’Donnell, however, did not present any photographs of the view from the
apartment windows in addition to his testimony.
   Furthermore, as we discuss subsequently in this opinion, although the
petitioner argues that D’Abreau could not have observed the first shooting,
he does not contend that D’Abreau could not have possibly observed the
second shooting.
   6
     The petitioner, through O’Donnell’s testimony, did present evidence to
contradict D’Abreau’s testimony regarding his observance of the first shoot-
ing. See footnote 5 of this opinion.
   7
     The petitioner argues that there were ‘‘significant flaws’’ in Wilson’s
testimony, but these issues were properly before the jury. As this court
noted in the petitioner’s direct appeal: ‘‘Wilson . . . testified on cross-exam-
ination that she could not see the shooter’s face from the apartment. She
stated, however, that the shooter was wearing the same clothing as she had
seen ‘Herbie’s brother’ wearing and that he arrived in the same car in which
the [petitioner] had departed earlier that evening. On redirect examination,
Wilson then testified that she and her aunt had witnessed the shooting and
the events leading to it from the window of that apartment in which they
lived. Wilson testified that her aunt identified the shooter as Herbie’s
brother.’’ State v. Dupigney, supra, 78 Conn. App. 116.
   The petitioner also argues that there were ‘‘glaring deficiencies’’ to Pad-
more’s testimony, but these too were properly before the jury. As noted
previously in this opinion, Padmore’s taped statement and the photograph he
signed identifying the petitioner as the assailant were admitted as evidence
at trial. State v. Dupigney, supra, 78 Conn. App. 120–21. As this court noted
in the petitioner’s direct appeal: ‘‘At trial, Padmore claimed to have been
under the influence of illegal drugs while at the New Haven police station
and denied any memory of either providing the statement to the police or
choosing the [petitioner’s] photograph from the array. The police detective
who interviewed Padmore at the station testified that he appeared clear-
headed and sober while at the station.’’ Id., 121 n.3.